Matter of Jared S. (2015 NY Slip Op 08118)





Matter of Jared S.


2015 NY Slip Op 08118


Decided on November 12, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2015

Friedman, J.P., Acosta, Renwick, Andrias, Moskowitz, JJ.


16122 16121

[*1] In re Jared S., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Law Office Of Thomas R. Villecco, P.C., Jericho (Thomas R. Villecco of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Amanda Sue Nichols of counsel), for presentment agency.

Order of disposition, Family Court, Bronx County (Peter J. Passidomo, J.), entered on or about January 6, 2014, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that he committed acts that, if committed by an adult, would constitute the crimes of petit larceny and criminal possession of stolen property in the fifth degree, and placed him with the Close to Home program for a period of up to 12 months, unanimously affirmed, without costs.
The court's finding was based on legally sufficient evidence and not against the weight of the evidence. Appellant's arguments relating to the victim's credibility and the issue of the date on which the incident occurred are substantially similar to arguments this Court rejected on a companion appeal (Matter of Christopher S., 129 AD3d 426 [1st Dept 2015]), and there is no reason to reach a different result here.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 12, 2015
CLERK